UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE EXCHANGE ACT for the transition period from to CORD BLOOD AMERICA, INC. (Exact Name of Small Business Registrant as Specified in its Charter) FLORIDA 000-50746 65-1078768 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1 LAS VEGAS, NV 89119 (Address of principal executive offices) (Zip Code) (702) 914-7250 (Registrant's telephone number, including area code) Indicate by check mark whether the Registrant (1) has filed all documents and reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filings for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined by Rule12b-2 of the Exchange Act.): Yes ¨No þ Number of shares of Cord Blood America, Inc. common stock, $0.0001 par value, outstanding as of November 9, 2010: 5,692,564,026exclusive of treasury shares. CORD BLOOD AMERICA, INC. AND SUBSIDIARIES INDEX TO FORM 10-Q Page PART I FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets (unaudited) as of September 30, 2010 and December 31, 2009 Condensed Consolidated Statements of Operations (unaudited) for the three and nine months ended September 30, 2010 and 2009 2 Condensed Consolidated Statements of Cash Flows (unaudited) for the nine months ended September 30, 2010 and 2009 3 Notes to Condensed Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 18 Item 3. Quantitative and Qualitative Information About Market Risk 23 Item 4T. Controls and Procedures 23 PART II OTHER INFORMATION Item 1. Legal Proceedings 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults upon Senior Securities 24 Item 4. RESERVED 24 Item 5. Other Information 24 Item 6. Exhibits 24 SIGNATURES 25 PART I. FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS CORD BLOOD AMERICA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2010 (UNAUDITED) AND DECEMBER 31, 2009 ASSETS Current assets: September 30, December 31, Cash $ $ Accounts receivable, net of allowance for doubtful accounts of $40,000 and $70,000 Prepaid expenses –– Total current assets Property and equipment, net of accumulated depreciation and amortization of $208,601 and $146,888 Other current assets –– Customer contracts and relationships, net of accumulated amortization of $1,833,395 and $1,477,399 Other assets –– Investments and related party receivables Goodwill Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accrued expenses Deferred rent –– Deferred revenue Advances from shareholders –– Derivative liability Promissory notes payable, net of unamortized discount of $451,958 and $83,784 Total current liabilities Stockholders’ equity (deficit): Preferred stock, $.0001 par value, 5,000,000 shares authorized, no shares issued and outstanding –– –– Common stock, $.0001 par value, 6,950,000,000 shares authorized, 5,692,564,026 and 4,947,735,145 shares issued and outstanding, inclusive of treasury shares Additional paid-in capital Common stock held in treasury stock, 2,000,000 shares ) ) Comprehensive income (loss) ) –– Accumulated deficit ) ) Total cord blood stockholders’ equity (deficit) ) ) Non-controlling interest –– Total stockholders’ equity (deficit) Total liabilities and stockholders’ equity (deficit) $ $ See the accompanying notes to condensed consolidated financial statements. 1 CORD BLOOD AMERICA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 NINE-MONTH PERIOD NINE-MONTH PERIOD ENDED ENDED SEPTEMBER 30, SEPTEMBER 30, Revenue $ $ Cost of services ) ) Gross profit Administrative and selling expenses ) ) Start-up Costs ) –– Loss from operations ) ) Interest expense and change in derivative liability ) ) Net loss before income taxes ) ) Income taxes –– –– Non-controlling interest in income –– Net loss $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average common shares outstanding CORD BLOOD AMERICA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2 THREE-MONTH PERIOD THREE-MONTH PERIOD ENDED ENDED SEPTEMBER 30, SEPTEMBER 30, Revenue $ $ Cost of services ) ) Gross profit Administrative and selling expenses ) ) Start-up Costs –– –– Loss from operations ) ) Interest expense and change in derivative liability ) ) Net loss before income taxes ) ) Income taxes –– –– Non-controlling interest in income –– Net loss $ ) $ ) Basic and diluted loss per share $ ) $ ) Weighted average common shares outstanding See the accompanying notes to condensed consolidated financial statements. 2 CORD BLOOD AMERICA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 NINE-MONTH NINE-MONTH PERIOD ENDED PERIOD ENDED SEPTEMBER 30, SEPTEMBER 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Issuance of stock for services Issuance of stock for position in vivicells international –– Stock based compensation Amortization of loan discount Amortization of deferred financing costs –– Depreciation and amortization Change in value of derivative liability ) Start-up costs for stellacure –– Payment for acquisition of biocordcell ) –– Foreign currency translation ) –– Non-controlling interest ) –– Shares and warrants issued for financing –– Net change in operating assets and liabilities ) Net cash used in operating activities ) ) Cash flows from investing activities: Payments for purchase of property and equipment ) ) Loan Receivable issued to vivicells international ) –– Cash acquired during acquisition of biocells –– Net cash used in investing activities ) ) Cash flows from financing activities: Bank overdraft –– ) Issuance of common shares for cash Payments on advances from officers –– ) Proceeds from issuance of notes payable Payments on loans payable –– ) Proceeds from advances from shareholders –– Payments on advances from shareholders ) –– Payments on capital lease obligations –– ) Net cash provided by financing activities Net increase (decrease) in cash ) Cash and cash equivalents, at beginning of period –– Cash and cash equivalents, at end of period $ $ See the accompanying notes to condensed consolidated financial statements. 3 CORD BLOOD AMERICA, INC. AND SUBSIDIARIES CONDENSED CONSOLDIATED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 NINE-MONTH PERIOD NINE-MONTH PERIOD ENDED ENDED SEPTEMBER 30, SEPTEMBER 30, Supplemental disclosures: Cash paid for interest $ –– $ Supplemental disclosures of non-cash investing and financing activities: Issuance of common stock for accrued financing costs $ –– $ Debt repaid through issuance of common stock $ $ See the accompanying notes to condensed consolidated financial statements. 4 CORD BLOOD AMERICA, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2010 Note 1. Organization and Description of Business Cord Blood America, Inc. ("CBAI"), formerly D&A Lending, Inc., was incorporated in the State of Florida on October12, 1999. In October, 2009, CBAI re-located its headquarters from Los Angeles, California to Las Vegas, Nevada. CBAI is primarily a holding company whose wholly-owned subsidiaries include Cord Partners, Inc., CorCell Co. Inc., CorCell Ltd., (“Cord”), CBA Professional Services, Inc. D/B/A BodyCells, Inc. ("BodyCells"), CBA Properties, Inc. ("Properties"), and Career Channel Inc, D/B/A Rainmakers International ("Rain"). In March 2010, CBAI purchased a majority interest in Stellacure GmbH (“Stellacure”). In September 2010, CBAI purchased a majority interest in Biocordcell Argentina S.A. (“Bio”). CBAI and its subsidiaries engage in the following business activities: · Cord specializes in providing private cord blood stem cell preservation services to families. · Stellacure GmbH specializes in providing cord blood stem cell preservation services to families in Germany and Spain. · Biocordcell Argentina S.A. specializes in providing cord blood stem cell preservation to families in Argentina, Uruguay and Paraguay. · BodyCells is a developmental stage company and intends to be in the business of collecting, processing and preserving peripheral blood and adipose tissue stem cells allowing individuals to privately preserve their stem cells for potential future use in stem cell therapy. · Properties were formed to hold the corporate trademarks and other intellectual property of CBAI. · Rain specializes in creating direct response television and radio advertising campaigns, including media placement and commercial production. The accompanying condensed consolidated financial statements have been prepared on a going-concern basis, which contemplates the realization of assets and the settlement of liabilities and commitments in the normal course of business. The accompanying condensed consolidated financial statements do not include any adjustments relating to the recoverability and classification of assets and liabilities that may be necessary in the event CBAI cannot continue as a going concern. Note 2. Summary of Significant Accounting Policies Basis of Presentation and Liquidity The accompanying unaudited condensed consolidated financial statements of Cord Blood America, Inc. have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with Article 8 of RegulationS-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. The condensed consolidated financial statements reflect all normal recurring adjustments, which, in the opinion of management, are considered necessary for a fair presentation of the results for the periods shown. The results of operations for the periods presented are not necessarily indicative of the results expected for the full fiscal year or for any future period. The information included in these unaudited condensed consolidated financial statements should be read in conjunction with Management's Discussion and Analysis and Plan of Operations contained in this report and the audited condensed consolidated financial statements and accompanying notes included in the Company's Annual Report on Form10-K for the fiscal year ended December31, 2009. 5 Since inception, we have financed cash flow requirements through the issuance of common stock and warrants for cash, services and loans. As we expand our operational activities, we may continue to experience net negative cash flows from operations and we will be required to obtain additional financing to fund operations through equity offerings and borrowings to the extent necessary to provide working capital. Financing may not be available, and, if available, it may not be available on acceptable terms. Should we secure such financing, it could have a negative impact on our financial condition and our shareholders. The sale of debt would, among other things, adversely impact our balance sheet, increase our expenses and increase our cash flow requirements. The sale of equity could, among other things, result in dilution to our shareholders. If our cash flows from operations are significantly less than projected, then we would either need to cut back on our budgeted spending, look to outside sources for additional funding or a combination of the two. If we are unable to access sufficient funds when needed, obtain additional external funding or generate sufficient revenue from the sale of our products, we could be forced to curtail or possibly cease operations. The accompanying consolidated financial statements do not include any adjustments that might result from such uncertainty. Basis of Consolidation The condensed consolidated financial statements include the accounts of CBAI and its wholly-owned and majority-owned subsidiaries, Cord, Stellacure GmbH, Biocordcell Argentina S.A., BodyCells, Properties and Rain. All significant inter-company balances and transactions have been eliminated upon consolidation. Deferred Revenue Deferred revenue for Cord consists of payments for enrollment in the program and processing of umbilical cord blood by customers whose samples have not yet been collected, as well as the pro-rata share of annual storage fees for customers whose samples were stored during the year. Valuation of Derivative Instruments ASC 815-40 (formerly SFAS No. 133 "Accounting for derivative instruments and hedging activities"), requires that embedded derivative instruments be bifurcated and assessed, along with free-standing derivative instruments such as warrants, on their issuance date and in accordance with ASC 815-40-15 (formerly EITF 00-19 "Accounting for derivative financial instruments indexed to, and potentially settled in, a company's own stock") to determine whether they should be considered a derivative liability and measured at their fair value for accounting purposes. In determining the appropriate fair value, the Company uses the Black-Scholes option pricing formula. At September 30, 2010, the Company adjusted its derivative liability to its fair value, and reflected the change in fair value, in its statement of operations. Revenue Recognition CBAI recognizes revenue under the provisions of ASC 605-25 (previously Staff Accounting Bulletin 104 “Revenue Recognition”). Cord provides a combination of products and services to customers. This combination arrangement is evaluated under ASC 605-25-25 (previously Emerging Issues Task Force Issue No. 00-21, "Revenue Arrangements with Multiple Deliverables"). ASC 605-25-25 addresses certain aspects of accounting for arrangements under multiple revenue generating activities. Cord, Stellacure and Bio recognize revenue from both enrollment fees and processing fees upon the completion of processing while storage fees are recognized ratably over the contractual storage period. Rain generates revenue from packaged advertising services, including media buying, on-hold and motor sports advertising campaigns, marketing and advertising production services. Rain's advertising service revenue is recognized when the media ad space is sold and the advertising occurs. Rain's advertising production service revenue is derived through the production of an advertising campaign including, but not limited to, audio and video production, establishment of a target market and the development of an advertising campaign. Rain recognizes revenue generated from packaged advertising services provided to our clients using the "Gross" basis of ASC 605-45 (formerly Emerging Issues Task Force No. 99-19, "Reporting Revenue Gross as a Principal versus Net as an Agent)". Rain's revenue recognition policy involves significant judgments and estimates about the ability to collect. We assess the probability of collection based on a number of factors, including past transaction history and/or the creditworthiness of our clients' customers, which is based on current published credit ratings, current events and circumstances regarding the business of our client's customer and other factors that we believe are relevant. If we determine that collection is not reasonably assured, we defer revenue recognition until such time as collection becomes reasonably assured, which is generally upon receipt of cash payment. Rain recognizes revenue generated through per inquiry advertising as the per inquiry leads are delivered to the customer. 6 Cost of Services Costs for Cord, Stellacure and Bio are incurred as umbilical cord blood is collected. These costs include the transportation of the umbilical cord blood from the hospital to the lab, and the labs’ processing fees. The Company expenses costs in the period incurred. Costs for Rain include commercial production costs, lead generation costs and media buys. Fair Value Measurements CBAI measures its financial assets and liabilities at fair value. Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (i.e. exit price), in an orderly transaction between market participants at the measurement date. The Company categorizes its assets and liabilities measured at fair value based upon the level of judgment associated with the inputs used to measure the fair value. Level inputs, as defined by ASC 820-10, are as follows: · Level 1 – quoted prices in active markets for identical assets or liabilities. · Level 2 – other significant observable inputs for the assets or liabilities through corroboration with market data at the measurement date. · Level 3 – significant unobservable inputs that reflect management’s best estimate of what market participants would use to price the assets or liabilities at the measurement date. The following table summarizes fair value measurements by level at September 30, 2010 for assets and liabilities measured at fair value on a recurring basis: Level 1 Level 2 Level 3 Total Cash and cash equivalents $ $ — $ — $ Derivative liability $ — $ — $ $ Derivative liability was valued under the Black-Scholes model, consistent with last year, with the following assumptions: Risk free interest rate 0.24% to 1.64% Expected life 0 to 3 years Dividend Yield 0% Volatility 0% to 165% The following is a reconciliation of the derivative liability: Value at December31, 2009 $ Issuance of instruments Increase in Value ) Reclassification to notes payable ) Value at September 30, 2010 $ Comprehensive Income (Loss) The following is a schedule of comprehensive income (loss) for the nine months ended September 30, 2010 and 2009: Net income (loss) $ ) $ ) Foreign currency translation gain (loss) ) –– Comprehensive income (loss) $ ) $ ) 7 Net Loss per Share Net loss per common share is calculated in accordance with ASC 260. Basic net loss per share is computed by dividing the net loss by the weighted average common shares outstanding. Outstanding options to acquire common stock and warrants are not included in the computation of diluted net loss per share because the effects of inclusion are anti-dilutive. Recent Accounting Pronouncements In September 2009, the FASB amended ASC 860, (formerly SFAS No. 166, Accounting for Transfers of Financial Assets, and an amendment to SFAS No. 140). ASC 860 eliminates the concept of a “qualifying special-purpose entity,” changes the requirements for derecognizing financial assets, and requires additional disclosures in order to enhance information reported to users of financial statements by providing greater transparency about transfers of financial assets, including securitization transactions, and an entity’s continuing involvement in and exposure to the risks related to transferred financial assets. ASC 860 is effective for fiscal years beginning after November 15, 2009. The adoption of ASC 860 did not have a material impact on our condensed consolidated financial statements. In September 2009, the FASB amended ASC 810 (formerly Statement of Financial Accounting Standards No.167, Amendments to FASB Interpretation No. 46(R)). The amendments include: (1) the elimination of the exemption for qualifying special purpose entities, (2) a new approach for determining who should consolidate a variable-interest entity, and (3) changes to when it is necessary to reassess who should consolidate a variable-interest entity. ASC 810 is effective for the first annual reporting period beginning after November 15, 2009 and for interim periods within that first annual reporting period. The adoption of ASC 810 did not have a material impact on our financial statements. In August 2009, the FASB issued ASU 2009-15, which changes the fair value accounting for liabilities. These changes clarify existing guidance that in circumstances in which a quoted price in an active market for the identical liability is not available, an entity is required to measure fair value using either a valuation technique that uses a quoted price of either a similar liability or a quoted price of an identical or similar liability when traded as an asset, or another valuation technique that is consistent with the principles of fair value measurements, such as an income approach (e.g., present value technique). This guidance also states that both a quoted price in an active market for the identical liability and a quoted price for the identical liability when traded as an asset in an active market when no adjustments to the quoted price of the asset are required are Level 1 input fair value measurements. This ASU became effective for uson January 1, 2010. Adoption of this ASU did not have a material impact on our condensed consolidated financial statements. In January, 2010, the FASB issued ASU 2010-06, Improving Disclosures about Fair Value Measurements. The standard amends ASC Topic 820, Fair Value Measurements and Disclosures to require additional disclosures related to transfers between levels in the hierarchy of fair value measurement. The standard does not change how fair values are measured. The standard is effective for interim and annual reporting periods beginning after December 15, 2009. The adoption of ASU 2010-06 did not have a material impact on our condensed consolidated financial statements. Note 3. Summary of Acquisition Stellacure GmbH In March 2010, the Company acquired 138,712 Series B Shares of Stellacure, GmbH, which represents an ownership percentage of 51%, a German Limited Liability Company that is in the business of collecting, processing, and storing cord blood samples. The purchase price paid by the Company was EUR 501,000. Stellacure operates primarily in Germany, however, it established sales channels in Spain and Italy in 2009. The Company intends to utilize these markets for immediate market penetration and an opportunity for growth throughout Europe. 8 In connection with the acquisition, the Company acquired the following assets and liabilities at fair value: Cash $ Accounts receivable Investments and other receivables Prepaid expenses Property and equipment Other assets Total Assets $ Accounts payable $ Accrued expenses Deferred revenue Total Liabilities $ Given that Stellacure has operated at a loss for the past several years, has negative working capital as of the acquisition date, and has a limited operating history, the Company determined that the fair value of any intangible assets identified as well as the non-controlling interest was $0.As such, the Company recorded a charge of $820,471 to its condensed consolidated statement of operations relating to the acquisition because the costs incurred in the acquisition were akin to a startup cost for the Company’s expansion into Europe. In connection with the purchase of the shares of Stellacure, the Company entered into a commitment to purchase the shares of Stellacure from the remaining holders, at the option of the holders, in either cash, shares of the Company, or a combination of both.The commitment price is defined in the shareholder agreement and is based on a formula that considers a multiple of revenue and earnings of Stellacure. Should the Company pay the commitment price in shares of its common stock, it is required under the agreement that the holders be given stock equal to 110% of the commitment price. The commitment commences in 2012 and expires in 2014.The Company valued this commitment as of September 30, 2010, based on the recent earnings activity of Stellacure, and determined that the value of the commitment was $0. Biocordcell Argentina S.A. In September 2010, the Companyentered into a Stock Purchase Agreement (the “Agreement”), with the Shareholders of Biocordcell Argentina S.A., a corporation organized under the laws of Argentina(‘Bio”), providing for the Company’s acquisition of 50.1% of the outstanding sharesofBio (the “Shares). Under the Agreement, the Company paid $315,000 in cash at the closing, and paid an additional $410,000 on October 25, 2010, $150,000 of which is part of the fixed portion of the purchase price for the shares, for a total minimum purchase price of $525,000. The remaining $200,000 of this payment represents advances against the contingent payments due based on Bio’s 2010 and 2011 net income performances. The Agreement provides that the Shareholders are to be paid contingent “earn-out” compensation in 2011 based on achieving certain levels of net income in 2010; and additional contingent “earn-out” compensation in 2012 based on achieving certain levels of net income in 2011. 9 The earn-out provisions are as follows for Bio’s 2010 fiscal year, which ends December 31, 2010: · If Bio net profits exceed $186,000 in 2010, the Company has agreed to pay an additional earn-out of $700,000 to the Shareholders, plus the Shareholders will retain the $100,000 payment advancedon October 20, 2010 toward the 2010 earn-out, and the Shareholders will be entitled to be paid 20% of the amount by which 2010 Bio net income exceeds $186,000. · If Bio net profits exceed $139,500 in 2010 but do not reach $186,000, the Company has agreed to pay an additional earn-out of $700,000 to the Shareholders, plus the Shareholders will retain the $100,000 payment advanced on October 20, 2010 toward the 2010 earn-out, but will not be entitled to be paid a percentage of Bio net income. · If Bio net profits exceed $93,000 in 2010 but do not reach $139,500, the Company has agreed to pay an additional earn-out of $500,000 to the Shareholders, plus the Shareholders will retain the $100,000 payment advanced on October 20, 2010 toward the 2010 earn-out, but will not be entitled to be paid a percentage of Bio net income. · If Bio net profits do not equal $93,000 in 2010, no additional earn-out will be paid to the shareholders in 2011 for 2010, and the Shareholders are obligated to return to the Company, a sum equalto the $100,000 payment advanced on October 20, 2010, toward theShareholders’ 2010 earn-out, along with interest, but less actualnet profitsearned by Bio in 2010. The earn-out provisions are as follows for Bio’s 2011 fiscal year, which ends on December 31, 2011: · If Bio net profits exceed $577,000 in 2011, the Company has agreed to pay an additional earn-out of $705,000 to the Shareholders, plus the Shareholders will retain the $100,000 payment advancedon October 20, 2010 toward the 2011 earn-out, and the Shareholders will be entitled to be paid 20% of the amount by which 2011 Bio net income exceeds $577,000. · If Bio net profits exceed $432,750 in 2011 but do not reach $577,000, the Company has agreed to pay an additional earn-out of $705,000 to the Shareholders, plus the Shareholders will retain the $100,000 payment advancedon October 20, 2010 toward the 2011 earn-out, but will not be entitled to be paid a percentage of Bio net income. · If Bio net profits exceed $288,500 in 2011 but do not reach $432,750, the Company has agreed to pay an additional earn-out of $350,000 to the Shareholders, plus the Shareholders will retain the $100,000 payment advancedon October 20, 2010 toward the 2011 earn-out, but will not be entitled to be paid a percentage of Bio net income. · If Bio net profits do not equal$288,500 in 2011, no additional earn-out will be paid to the shareholders in 2012 for 2011, and the Shareholders are obligated to return to the Company,the $100,000 payment advanced on October 20, 2010, toward theShareholders’ 2011 earn-out, along with interest, but less actual net profits earned by Bio in 2010. The company recognized an additional $250,000 for the contingent “earn-out” compensation as of the acquisition date. The Agreement provides that the Shares purchased will be converted into Class Preferred A shares which in event of liquidation will have a right to a priority return of capitalequal to the purchase price paid for the Shares after the payment of all Bio creditors, and then will share pro rata in any remaining capital of Bio. The Shares are pledged by the Company to secure its performance under the Agreement, and the Company is given a first right of refusal in the even the Shareholders proposed to sell their remaining shares. In connection with the acquisition, the Company acquired the following assets and liabilities at fair value: Cash $ Accounts receivable Prepaid expenses Property and equipment Customer contracts and relationships Goodwill Total Assets $ Accounts payable $ Accrued expenses Total Liabilities $ In connection with the acquisition of Bio, the Company recognized non-controlling interest in the amount of $974,999, representing its acquisition date fair value, based on management’s estimate. 10 Note 4. Notes and Loans Payable At September 30, 2010 and December31, 2009, notes and loans payable consist of: September 30, December 31, 0% Convertible Debenture payable to Enable Capital, effective interest rate of 72% per annum (considering the loan discount), due July 31, 2010 $ –– $ Convertible Promissory Note Payable to JMJ Financial, secured by $1.3 million of the Company’s assets, one-time interest charge of 10.38%, due May 5, 2012 –– Convertible Promissory Note Payable to JMJ Financial, secured by $1.05 million of the Company's assets, one-time interest charge of 10.50%, due October 26, 2012 –– Convertible Promissory Note Payable to JMJ Financial, secured by $1.5 million of the Company's assets, one time interest charge of 10.33%, due January 19, 2013 –– Convertible Promissory Note Payable to JMJ Financial, secured by $1.5 million of the Company's assets, one time interest charge of 10.33%, due January 14, 2013 –– Convertible Promissory Note Payable to JMJ Financial, secured by $.750 million of the Company's assets, one time interest charge of 10.67%, due April 7, 2013 –– Senior Secured Note Payable to Shelter Island Opportunity Fund, LLP, effective interest rate of 16% per annum, payable in six monthly installments of $256,067 January 2011 through June 2011 –– Less: Unamortized Discount ( 451,958 ) ) $ $ Note 5. Commitments and Contingencies On July2, 2009, the Company executed a Preferred Stock Purchase Agreement and Warrant Agreement with Optimus Capital Partners, LLC, which contemplates a $7.5million capital commitment which may be drawn down in increments in the future by the Company under certain conditions, including the filing and effectiveness of a current registration statement registering common shares issuable upon Warrant exercise and certaincommon shares issued as a fee at the outset.On November 2, 2009, the Company filed its registration statement for these common shares as required by these agreements.However, the Company is reassessing whether to follow through with the implementation of this capital commitment.In the mean time, on January 27, 2010, the Company elected to withdraw for the time being its registration statement filed with the SEC for these shares. The Companyhad previously entered into a series ofSecurities Purchase Agreements with Shelter Island Opportunity Fund, LLP (“Shelter Island”) which provided the Company various lines of credit which were drawn down and subsequently paid off in full. As part ofthese transactions, the Company issued to Shelter Island a Common Stock Purchase Warrant to purchase, as adjusted,36,000,000 shares of Common Stock (the “Shelter Island Warrants”) along with a Put Option Agreement. After extensive negotiations with Shelter Island, the parties entered into a transaction on July 21, 2010, whereby the 36 million shares Warrant Agreement was canceled,and the obligation represented by thePut Option Agreement was satisfied by the Company'sdeliveryto Shelter Island of a new Senior Secured Note in the principal amount of $1,590,400(the "Replacement Note"). With this agreement, the derivative liability of $1,608,658, was reclassified on the balance sheet as a note payable of $1,590,400. The Replacement Note matures on September 30, 2011, bears interest at 16% per annum for the period July 31, 2010 through January 31, 2011, and is payable in six equal monthly installments of$265,067 each, commencing January 30, 2011. The Company, at its option, may pay the principal amount due on the Replacement Note by the issuance of the holder ofunregistered Company Common Stock, to be valued at an agreed conversion rate that is fixed for this purpose, subject to certain adjustments, at 85% of the market value of the Company's common stock, calculated based on the five lowest daily closing prices for the stock over certain specified 20 day periods. 11 Agreements Pharmastem - In March2004, Cord entered into a Patent License Agreement with the holder of patents utilized in the collection, processing, and storage of umbilical cord blood to settle litigation against Cord for alleged patent infringements. The Patent License Agreement calls for royalties of 15% of processing and storage revenue, with a minimum royalty of $225 per specimen collected, on all specimens collected after January1, 2004 until the patents expire in 2010. Employment Agreements On July 16, 2008, CBAI entered into a three-year agreement with Mr. Schissler, which is renewable annually thereafter, which provides for a base salary of $165,000 the first year, with five percent base salary increases for each successive year, subject to approval by the Board of Directors. It also provides for an annual bonus, payable at the discretion of the Board of Directors, equal to thirty percent of the Employee’s prior year base salary. It also provided him with the immediate issuance of 7,500,000, five-year options to acquire restricted shares of the Company’s common shares at an exercise price of $0.01 per share, These options vest twenty-five percent immediately, and twenty-five percent annually thereafter. It also provided Mr. Schissler with the payment of an inducement bonus of 1,000,000 restricted shares of the Company’s common shares. In July, 2009, as a bonus for current and past services rendered, the Company awarded 241,096,000 options to purchase common stock, 50% of which vested immediately and the other 120,548,000 to be vested over the next four years. Mr. Schissler is subject to non-competition and confidentiality requirements. CBAI may terminate Mr. Schissler's Executive Agreement at any time without cause. In such event, no later than the Termination Date specified in the Termination Notice (both as defined in the Executive Agreement), CBAI shall pay to Mr. Schissler an amount in cash equal to the sum of his Compensation determined as of the date of such Termination Notice through the remaining term of the Executive Agreement.In December, 2009, Mr. Schissler was awarded an additional 242,929,000 options to purchase common stock, 50% of which vested immediately and the other 121,464,500 to vest at December 31, 2010. On July 1, 2010, the Company awarded a total of 30,937,178 options to purchase common shares to Matthew Schissler, to compensate him for both past services and future services, 50% of which vested immediately. On July 16, 2008, CBAI entered into a three-year agreement with Mr. Joe Vicente, who serves as the Company’s Chief Operating Officer, which is renewable annually thereafter, which provides for a base salary of $115,000 the first year, with five percent base salary increases for each successive year, subject to approval by the Board of Directors. It also provides for an annual bonus, payable at the discretion of the Board of Directors, equal to twenty-five percent of the Employee’s prior year base salary. It also provided him with the immediate issuance of 7,500,000, five-year options to acquire restricted shares of the Company’s common shares at an exercise price of $0.01 per share, These options vest twenty-five percent immediately, and twenty-five percent annually thereafter. It also provided Mr. Vicente with the payment of an inducement bonus of 1,000,000 restricted shares of the Company’s common shares. In July, 2009, as a bonus for current and past services rendered, the Company awarded 120,548,000 options to purchase common stock, 50% of which vested immediately and the other 60,274,000 to be vested over the next four years.In December, 2009, Mr. Vicente was awarded an additional 121,464,500 options to purchase common stock, 50% of which vested immediately and the other 60,732,250 to vest at December 31, 2010. On July 1, 2010, the Company awarded a total of 15,468,690 options to purchase common shares to Joseph Vicente, to compensate him for both past services and future services, 50% of which vested immediately. Operating Lease CBAI leases office space which expires at various times through 2014. The lease for the facility in Las Vegas has two options to renew for an additional five years each, extending the term to 2024. Commitments for minimum future rental payments, by year and in the aggregate, to be paid under the operating leases as of September 30, 2010, are as follows: $ $ 12 Note 6. Related Party Transactions and Commitments Consulting Agreement On July 1, 2008, CBAI entered into a one-year consulting agreement with Pyrenees Consulting, LLC., a business owned by Stephanie Schissler, CBAI's former President and Chief Operating Officer. Ms. Schissler is the spouse of the Company's Chief Executive Officer. The agreement entitles Ms. Schissler to a monthly retainer and stock option incentives for her services in relation to strategic corporate planning and other business related matters. On January 1, 2010 the agreement was renewed for another 12 months with a retainer of $12,500 per month. The agreement automatically renews for a further term of six months, unless a 60-day written notice of cancellation is provided by Pyrenees Consulting, or a 180-day written notice is provided by CBAI. Note 7. Share Based Compensation Stock Option Plan The Company's Stock Option Plan permits the granting of stock options to its employees, directors, consultants and independent contractors for up to 8.0million shares of its common stock. The Company believes that such awards encourage employees to remain employed by the Company and also to attract persons of exceptional ability to become employees of the Company. On July13, 2009, the Company registered its 2009 Flexible Stock Plan, which increases the total shares available to 400million common shares. The agreement allows the Company to issue either stock options or common shares from this Plan. On March 2, 2010, the Company awarded a total of 20,000,000 options to purchase common shares to Stephanie Schissler, to compensate her for both past services and future services. On June 1, 2010 and June 25, 2010, Matthew Schissler exercised 50,782,350 and 29,984,810 options respectively. Stock options that vest at the end of a one-year period are amortized over the vesting period using the straight-line method. For stock options awarded using graded vesting, the expense is recorded at the beginning of each year in which apercentage of the options vests. The Company’s stock option activity was as follows: Stock Options Weighted Average Exercise Price Weighted Avg. Contractual Remaining Life Outstanding, January 1, 2009 Granted Exercised - Forfeited/Expired - Outstanding, December31, 2009 Granted Exercised - Forfeited/Expired - Outstanding, March 31, 2010 Granted - Exercised Forfeited/Expired - Outstanding, June 30, 2010 Granted Exercised - Forfeited/Expired - Outstanding, September 30, 2010 Exercisable at September 30, 2010 13 The following table summarizes significant ranges of outstanding stock options under the stock option plan at September 30, 2010: Range of Exercise Prices Number of Options Weighted Average Remaining Contractual Life (years) Weighted Average Exercise Price Number of Options Exercisable Weighted Average Exercise Price $
